 1324 NLRB No. 561In its opposition to the Motion for Summary Judgment, the Re-spondent also argues that summary judgment is improper becausethe Board never ruled on its request for review of the inclusion of
part-time employees in the bargaining unit. Contrary to the Respond-
ent's assertion, this issue was considered by the Board and the
Board's July 2, 1997 Order denied the Respondent's request for re-
view of the Regional Director's Decision and Direction of Election
with respect to all issues raised in the Respondent's request for re-
view, including the part-time issue.2We note that the United States Court of Appeals for the NinthCircuit recently enforced the Board's decision in Providence Hos-pital, 320 NLRB 717 (1996), which was one of the cases relied onby the Board in denying review of the Regional Director's finding
that the Respondent's RNs are not statutory supervisors. ProvidenceAlaska Medical Center v. NLRB, 156 LRRM 2001 (9th Cir. 1997).3Member Higgins did not participate in the underlying representa-tion case. However, he agrees that the Respondent has raised no newissues warranting a hearing in this ``technical'' 8(a)(5) case, and that
summary judgment is therefore appropriate.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Tenet Healthcare, Inc. d/b/a Sierra Vista RegionalMedical Center and California Nurses Associa-tion. Case 31±CA±22648August 29, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge filed on April 18, 1997, theGeneral Counsel of the National Labor Relations
Board issued a complaint on June 26, 1997, alleging
that the Respondent has violated Section 8(a)(5) and
(1) of the National Labor Relations Act by refusing the
Union's request to bargain following the Union's cer-
tification in Case 31±RC±7328. (Official notice is
taken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint.On August 4, 1997, the General Counsel filed a Mo-tion for Summary Judgment. On August 7, 1997, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. On August 20, 1997, the Re-
spondent filed an opposition to the Motion for Sum-
mary Judgment.Ruling on Motion for Summary JudgmentIn its answer and in its response the Respondent ad-mits its refusal to bargain but attacks the validity of
the certification on the basis of its contentions in the
representation proceeding that the unit improperly in-
cluded supervisors and part-time employees, and that
alleged supervisory conduct tainted the election.1All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-ceeding.2We therefore find that the Respondent hasnot raised any representation issue that is properly lit-
igable in this unfair labor practice proceeding. See
Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146,162 (1941). Accordingly, we grant the Motion for
Summary Judgment.3On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Californiacorporation with an office and place of business in San
Luis Obispo, California, has been engaged in the oper-
ation of an acute care hospital. During the 12-month
period preceding the issuance of the complaint, the Re-
spondent in conducting its business operations de-
scribed above, derived gross revenues in excess of
$250,000, and purchased and received at its San Luis
Obispo, California facility goods valued in excess of
$50,000 directly from firms located outside the State
of California. We find that the Respondent is an em-
ployer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that the Union is
a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held January 25, 1996, theUnion was certified on January 8, 1997, as the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit:Included: Full-time and regular part-time reg-istered nurses employed by Sierra Vista Medi-
cal Center in San Luis Obispo, California.Excluded: Office clerical employees, managers,assistant manager, directors, coordinators in-
cluding risk manager/infection control coordina-
tor, education coordinator, quality improvement
coordinator, pain center coordinator, case man-
agement coordinator, and clinical care director,
all other employees, guards and supervisors as
defined in the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince January 30, 1997, the Union has requested theRespondent to bargain and, since March 21, 1997, the
Respondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after March 21, 1997, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Tenet Healthcare, Inc. d/b/a Sierra Vista
Regional Medical Center, San Luis Obispo, California,
its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with California Nurses Asso-ciation as the exclusive bargaining representative of the
employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:Included: Full-time and regular part-time reg-istered nurses employed by Sierra Vista Medi-
cal Center in San Luis Obispo, California.Excluded: Office clerical employees, managers,assistant manager, directors, coordinators in-
cluding risk manager/infection control coordina-
tor, education coordinator, quality improvement
coordinator, pain center coordinator, case man-
agement coordinator, and clinical care director,
all other employees, guards and supervisors as
defined in the Act.(b) Within 14 days after service by the Region, postat its facility in San Luis Obispo, California, copies of
the attached notice marked ``Appendix.''4Copies ofthe notice, on forms provided by the Regional Director
for Region 31 after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since April 18, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.August 29, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARD 3SIERRA VISTA REGIONAL MEDICAL CENTERAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with CaliforniaNurses Association as the exclusive representative of
the employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached onterms and conditions of employment for our employeesin the bargaining unit:Included: Full-time and regular part-time reg-istered nurses employed by us in our San Luis
Obispo, California, facility.Excluded: Office clerical employees, managers,assistant manager, directors, coordinators in-
cluding risk manager/infection control coordina-
tor, education coordinator, quality improvement
coordinator, pain center coordinator, case man-
agement coordinator, and clinical care director,
all other employees, guards and supervisors as
defined in the Act.TENETHEALTHCARE, INC. D/B/ASIERRAVISTAREGIONALMEDICALCENTER